Exhibit 10.2
[Form of Non-Qualified Stock Option Agreement for Directors]
POWERSECURE INTERNATIONAL, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
2008 Stock Incentive Plan
(Net Exercise Model — Directors)
This NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is effective as of
the date set forth as the Grant Date in the attached Notice of Stock Option
Grant (the “Grant Date”), by and between PowerSecure International, Inc., a
Delaware corporation (the “Company”), and the individual named as the Optionee
in the attached Notice of Stock Option Grant (the “Optionee”).
Recitals
WHEREAS, the Company has adopted the PowerSecure International, Inc. 2008 Stock
Incentive Plan (as amended and/or restated from time to time, the “Plan”); and
WHEREAS, pursuant to the provisions of the Plan, the Board of Directors of the
Company, acting directly or through its Compensation Committee (the “Board”),
has authorized a grant to the Optionee of an option to purchase shares of Common
Stock, par value $.01 per share (the “Common Stock”), of the Company on the
terms and subject to the conditions set forth in this Agreement;
Agreement
NOW, THEREFORE, in consideration of the premises, the parties hereto, intending
to be legally bound hereby, agree as follows:
1. Grant of Option. Upon the terms and subject to the conditions set forth in
the Plan, this Agreement and the attached Notice of Stock Option Grant, all of
which are incorporated herein by this reference the Company grants to the
Optionee the option (the “Option”) to purchase the number of shares of Common
Stock set forth on the attached Notice of Stock Option Grant (the “Option
Shares”) at the purchase price set forth on the attached Notice of Stock Option
Grant (the “Exercise Price”), which Exercise Price the Board of Directors has
determined to be equal to or greater than the fair market value of the Common
Stock on the Grant Date. Unless otherwise defined herein, all terms defined in
the Plan and used in this Agreement shall have the same respective meanings in
this Agreement. The Option is not intended to qualify as an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).
2. Vesting of Option. The Option shall vest and become exercisable in accordance
with the vesting schedule set forth in the attached Notice of Stock Option Grant
(the “Vesting Schedule”).

 

 



--------------------------------------------------------------------------------



 



3. Exercise of Option. To the extent the Option has vested and become
exercisable in accordance with the Vesting Schedule, the Option may be exercised
by the Optionee (or by any other person permitted by Section 8 hereof to
exercise the Option) in accordance with the following provisions:
(a) Methods of Exercise. The Option may be exercised, in whole or in part, by
giving written notice of exercise to the Company at its principal executive
offices stating the number of Option Shares to be purchased upon such exercise,
accompanied by payment in full of the Exercise Price for the Option Shares to be
purchased. Payment of the Exercise Price shall be made by any of the following
methods, or a combination thereof, at the election of the Optionee:

  (i)  
Cash;
    (ii)  
Check, bank draft or money order made payable to the Company;
    (iii)  
Delivery of shares of Common Stock already owned by the Optionee, surrendered in
proper form for transfer and valued at their Fair Market Value (as defined in
the Plan) on the date of delivery;
    (iv)  
Irrevocable instructions to a securities broker or dealer acceptable to the
Company to sell the Option Shares and deliver all or part of the sales proceeds
to the Company; or
    (v)  
By reducing the number of Option Shares that the Company delivers to the
Optionee upon exercise of the Option by an amount of Option Shares equal to
(1) the aggregate Exercise Price of the Option, (2) divided by the Fair Market
Value of the Option Shares on the date of exercise.

(b) Delivery of Certificates. After payment in full for the Option Shares
purchased pursuant to the exercise of the Option has been received, the Company
shall deliver to the Optionee (or his designee) properly executed certificates
representing such Option Shares as promptly thereafter as is reasonably
practicable.
(c) Tax Withholding. In the event that the Company determines that it is
required to withhold any tax as a result of the exercise of the Option, the
Optionee, as a condition to the exercise of this option, shall make arrangements
satisfactory to the Company to enable it to satisfy all withholding
requirements. The Optionee shall also make arrangements satisfactory to the
Company to enable it to satisfy any withholding requirements that may arise in
connection with the vesting or disposition of Option Shares purchased by
exercising this option. Such arrangements to satisfy tax withholding
requirements may, among other methods, include the delivery of shares of Common
Stock already owned by the Optionee, surrendered in proper form for transfer, or
the reduction in the number of Option Shares deliverable by the Company upon
exercise of the Option, valued at their Fair Market Value on the date of
delivery (for shares already owned by the Optionee) or on the date of exercise
(upon reduction in the number of Option Shares to be delivered to the Optionee).

 

2



--------------------------------------------------------------------------------



 



4. Expiration of the Option.
(a) Expiration Date. The Option shall expire upon the “Expiration Date” set
forth in the attached Notice of Stock Option Grant (the “Expiration Date”);
provided, however, that if the Optionee ceases to be an employee of the Company
or of any Subsidiary (as defined in the Plan) of the Company prior to the
Expiration Date, then the Optionee’s right to exercise the Option, to the extent
it is otherwise then exercisable pursuant to Section 2 hereof, shall be limited
as provided in this Section 4.
(b) Death. In the event of the death of the Optionee, the Option may continue to
be exercised, to the extent the Option is otherwise exercisable on the date of
the Optionee’s death (and without any further vesting), by the Optionee’s
estate, personal representative or beneficiary, until the earlier of the
Expiration Date or one year after the date of death, on which date the Option
shall expire.
(c) Termination of Service as a Director.
(i) Termination other than Upon Death or for Cause. In the event the Optionee
ceases to serve as a member of the Board for any reason, other than dismissal
for “cause” or upon death, then the Option may continue to be exercised, to the
extent the Option is otherwise exercisable on the date of Optionee’s termination
of service as a member of the Board (and without any further vesting), until the
earlier of the Expiration Date or the date after termination that is the number
of years equal to the number of full or partial years the Optionee served as a
member of the Board, on which date the Option shall expire.
(ii) Continuing Service. For purposes of this Section 4, if the Optionee ceases
to serve as a member of the Board and, immediately thereafter, is employed by
the Company, or a Subsidiary of the Company, then for purposes of determining
the expiration of the Option pursuant to this Section 4, the Optionee shall not
be deemed to have ceased to serve as a member of the Board and the Optionee’s
continued employment by the Company, or a Subsidiary of the Company, shall be
deemed to be continued service as a member of the Board.
(iii) Termination for “Cause”. The Option shall immediately expire on the date
the Optionee’s services as a member of the Board terminate, if the Optionee is
dismissed from the Board for “cause”. For purpose of this Section 4, “cause”
shall mean conduct involving one or more of the following: (A) the substantial
and continuing failure of the Optionee, after notice thereof, to render services
to the Company in accordance with the terms or requirements of his duties; (B)
disloyalty, gross negligence, willful misconduct, dishonesty or breach of
fiduciary duty to the Company; (C) the commission of an act of embezzlement or
fraud; (D) deliberate disregard of the rules or policies of the Company which
results in direct or indirect loss, damage or injury to the Company; (E) the
unauthorized disclosure of any trade secret or confidential information of the
Company; or (F) the commission of an act which constitutes unfair competition
with the Company or which induces any customer or supplier to breach a contract
with the Company.
5. Change In Control. In the event of a “Change in Control” (as defined in the
Plan), the rights of the Optionee and the terms of the Options shall be governed
by the Plan.

 

3



--------------------------------------------------------------------------------



 



6. Adjustments in the Common Stock.
(a) In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), recapitalization, forward or
reverse stock split, reorganization, merger, consolidation, split-up,
combination, spin-off, combination, repurchase, liquidation, dissolution,
exchange of shares of Common Stock or other securities of the Company, or other
similar corporate transaction or event affects the shares of Common Stock such
that an adjustment is necessary or determined by the Board to be appropriate in
order to prevent dilution or enlargement of the Optionee’s rights under this
Agreement, then the Board shall proportionately adjust any or all of (i) the
number and kind of Option Shares which may thereafter be issued in connection
with the Option; (ii) the number and kind of Option Shares issued or issuable
with respect to the outstanding Option; and (iii) the Purchase Price.
(b) The grant of this Option shall not affect in any way the right of the
Company to adjust, reclassify, reorganize, or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
7. Legality of Initial Issuance.
No Option Shares shall be issued upon the exercise of this Option unless and
until the Company has determined that:
(a) the Company has taken all actions required to register the Option Shares
under the Securities Act or to perfect an exemption from the registration
requirements thereof;
(b) any and all applicable listing rules, regulations and requirements of any
stock exchange or other securities market on which the Common Stock is listed or
traded has been satisfied; and
(c) any other applicable provision of state or federal law has been satisfied.
8. Transferability of the Option. Except as otherwise provided in the Plan or in
this Agreement, the Option shall not be transferable in any manner by the
Optionee other than as follows:
(a) By will or the laws of descent and distribution;
(b) Pursuant to a Qualified Domestic Relations Order as defined under the Code
or Title I of the Employee Retirement Income Security Act of 1974; or
(c) Without consideration (other than in exchange for an interest in one of the
following partnerships, limited liability companies or other entities), to
(i) the Optionee’s spouse, children or grandchildren (whether by blood, adoption
or step) (“Family Members”), (ii) any trust in which Optionee and such
Optionee’s Family Members have more than 50% of the beneficial interests, or
(iii) any partnership, limited liability company or other entity in which the
Optionee and such Optionee’s Family Members own more than 50% of the voting
interests, provided that (x) following any transfer of the Option pursuant to
this Section 8(c), the Option shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer, provided that for
purposes of this Agreement, any reference to the Optionee shall be deemed to
refer to the transferee, (y) in the event of a transferee’s death, the Option
may be exercised by the personal representative of the transferee’s estate or,
if no personal representative has been appointed, by the successor or successors
in interest determined under the transferee’s will or under applicable laws of
descent and distribution, and (z) the events of expiration of the Option set
forth in Section 4 hereof shall continue to be applied with respect to the
original Optionee, following which the Option shall be exercisable by the
transferee only to the extent and for the period specified in Section 4 hereof.

 

4



--------------------------------------------------------------------------------



 



9. Plan Controls. This Option is granted pursuant to, and shall be interpreted
in a manner consistent with, the Plan. All terms and conditions of the Plan
applicable to the Option which are not set forth in this Agreement shall be
deemed to be incorporated herein by this reference. Optionee acknowledges he has
received a copy of the Plan prior to executing this Agreement. In the event of a
conflict between the terms of the Plan and the terms of this Agreement, the
terms of the Plan shall govern, be control and supersede and conflicting terms
of this Agreement.
10. No Rights As Stockholder Until Exercise. The Optionee shall have no rights
as a stockholder with respect to the Option Shares unless and until such time as
the Optionee has exercised the Option by delivering a properly completed and
executed notice of exercise and has paid in full the Purchase Price for the
number of Option Shares for which the Option is to be so exercised in accordance
with Section 3 hereof and certificates representing the Option Shares have been
issued to the Optionee with respect thereto. Except as expressly provided in the
Plan and Section 6 hereof with respect to certain changes in the capitalization
of the Company, no adjustment in the number of Option Shares or the Purchase
Price shall be made for dividends or similar rights for which the record date is
prior to such date of exercise.
11. No Right to Employment. Nothing contained in the Plan or this Agreement
shall confer, and the grant of the Option shall not be construed as conferring,
upon the Optionee, any right to continue in the employ or service of the Company
or any Subsidiary of the Company or interfering in any way with the right of the
Company or any Subsidiary of the Company to (a) terminate the Optionee’s
employment or service at any time, or (b) increase or decrease the compensation
of the Optionee from the rate in existence at the time of granting the Option.
12. Compliance with Rule 16b-3. If Rule 16b-3 promulgated under the Securities
Exchange Act of 1934, as amended, or any successor provision applies to the
Optionee or to the grant of the Option pursuant to the Plan to the Optionee,
then the grant of the Option hereunder is intended to be in compliance with one
or more of the exemptions provided in Rule 16b-3.
13. Miscellaneous.
(a) Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed given when sent by first class certified
or registered mail, postage prepaid, return receipt requested, or by personal
delivery, addressed as follows:
If to the Company, at its principal executive offices; or
If to the Optionee, at the address set forth below his signature on the attached
Notice of Stock Option Grant.

 

5



--------------------------------------------------------------------------------



 



The addresses for such notices may be changed from time to time by written
notice given in the manner provided for herein.
(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to provisions
governing conflicts of laws.
(c) Entire Agreement. This Agreement (along with the Plan and the Notice of
Stock Option Grant) constitutes the entire agreement and understanding between
the parties hereto regarding the subject matter hereof, and supersedes all prior
written or oral agreements, understandings and communications between the
parties related to the subject matter of this Agreement.
(d) Amendment. This Agreement may be modified, amended or rescinded only by a
written Agreement executed by all parties hereto.
(e) Severability. If any provision of the Plan, this Agreement or the Option is
or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction, or would disqualify the Plan, this Agreement or the Option under
any law, this Agreement and the Option shall be deemed amended to conform to
applicable laws or, if it cannot be construed or deemed without, in the
determination of the Board, materially altering the intent of the Agreement and
the Option, it shall be deleted and the remainder of the Agreement shall remain
in full force and effect. If any of the terms or provisions of this Agreement or
the Option conflict with the requirements of applicable law or applicable rules
and regulations thereunder, including the requirements of Rule 16b-3, then such
terms or provisions shall be deemed inoperative to the extent necessary to avoid
the conflict with applicable law, or applicable rules and regulations, without
invalidating new remaining provisions hereof.
(f) Successor and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
(g) Specific Performance and Remedies. The rights of the parties under this
Agreement are unique and, accordingly, the parties shall have the right to, in
addition to any other remedies as may be available to any of them at law or in
equity, to enforce their rights hereunder by actions for specific performance in
addition to any other legal or equitable remedies that they might have to the
extent permitted by law. All rights and remedies of the Company and of the
Optionee enumerated in this Agreement shall be accumulative, and, except as
expressly provided otherwise in this Agreement, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.
(h) Waivers. Any of the provisions of this Agreement may be waived by an
instrument in writing with the consent of the party or parties whose rights are
being waived. Any waiver of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of that
provision or of any other provision hereof.

 

6



--------------------------------------------------------------------------------



 



(i) Captions. The captions contained in this Agreement are included for
convenience of reference only and do not define, limit, explain or modify this
Agreement or its interpretation, construction or meaning and are in no way to be
construed as a part of this Agreement.
(j) Construction. For purposes of this Agreement, the following rules of
construction shall apply: (i) the word “or” is disjunctive but not necessarily
exclusive; and (ii) the number and gender of each pronoun shall be construed to
be such number and gender as the context, circumstances or its antecedent may
require.
(End of Non-Qualified Stock Option Agreement)

 

7



--------------------------------------------------------------------------------



 



POWERSECURE INTERNATIONAL, INC.
NOTICE OF STOCK OPTION GRANT
2008 Stock Incentive Plan

     
Name of Optionee:
                                                                               
 
   
Number of Option Shares:
                       
                                                            
 
   
Type of Option:
  Non-Qualified Stock Option
 
   
Exercise Price Per Share:
  $                                                            
                    
 
   
Grant Date:
                      , 200     
 
   
Vesting Schedule:
  o 20% Per Year commencing on First Anniversary
 
  o 25% Per Year commencing on First Anniversary
 
  o 33 1/3% Per Year commencing on First Anniversary
 
  o 100% Immediate
 
  o 20% Per Year commencing on Grant Date
 
  o 25% Per Year commencing on Grant Date
 
  o 33 1/3% Per Year commencing on Grant Date
 
  o Performance Vesting (See attached Vesting Schedule)
 
  o Other (See attached Vesting Schedule)
 
   
Expiration Date:
  o Ten Years from Grant Date
 
  o       Years from Grant Date

By their execution of this Notice of Stock Option Grant, the Company and the
Optionee agree that this Option is granted under and governed by the terms and
conditions of the PowerSecure International, Inc. 2008 Stock Incentive Plan (as
amended and restated from time to time) and the Stock Option Agreement attached
to this Notice.

          POWERSECURE INTERNATIONAL, INC.
 
       
By:
       
 
       
 
       
Its:
       
 
       

                      OPTIONEE:
 
                              Signature    
 
                              Street Address    
 
                         
 
  City   State   Zip Code    

 

8



--------------------------------------------------------------------------------



 



Vesting Schedule

          Vesting Date(s) or Performance Condition(s)   Vesting Percentage  
 
       

 

9